                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

JOSE HERNANDEZ,                                  )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )            Case No. 17-cv-1335-NJR-RJD
                                                 )                     (18-cv-1442)
ILLINOIS DEPARTMENT OF                           )
CORRECTIONS, et al.,                             )
                                                 )
       Defendants.


                                            ORDER

DALY, Magistrate Judge:

       This matter is before the Court on IDOC Defendants’ Motion for More Definite Statement

(18-cv-1442, Doc. 13). The Motion is DENIED.

       Defendants assert Plaintiff’s Complaint lacks any dates when the conduct complained of

allegedly took place, other than it occurred for “two years.” Defendants argue the absence of any

dates makes it impossible for Defendants to properly respond to the pleading. Defendants also

state that several of the Defendants worked at Lawrence at different times from one another and

were employed by Wexford and the IDOC at various times.

       Plaintiff argues the Complaint clearly alleges that Defendants repeatedly ignored his

requests for a new mattress causing severe pain and infected bed sores. Plaintiff argues that fact-

pleading is not required and that his Complaint sufficiently pleads a plausible claim. Plaintiff

further asserts that Defendants have in their possession and control all documents related to

Hernandez’s stay at Lawrence and that there is no reason Defendants cannot answer the Complaint.

Plaintiff points out that Defendants had no trouble answering Hernandez’s complaint in 17-cv-

1335 – a complaint filed with similar allegations – which also included no dates.
       Rule 8 of the Federal Rules of Civil Procedure provides that “a pleading that states a claim

for relief must contain a short and plain statement of the claim showing that the pleader is entitled

to relief.” Fed. R. Civ. P. 8(a)(2).

       While Defendants may not have the precise details of Plaintiff’s allegations, the Court finds

that the pleading makes general statements of facts which are sufficient to state claims for relief.

The Motion for More Definite Statement is DENIED.

IT IS SO ORDERED.

DATED: April 4, 2019


                                                      s/ Reona J. Daly
                                                      Hon. Reona J. Daly
                                                      United States Magistrate Judge




                                            Page 2 of 2
